NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             OCT 19 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

LYNNETTA ELLISON, on behalf of                   No. 12-56569
herself and a class of others similarly
situated,                                        D.C. No. 2:11-cv-07686-AG-MLG

              Plaintiff - Appellee,
                                                 MEMORANDUM*
  v.

AUTOZONE INC, a Nevada Corporation,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                      Argued and Submitted October 9, 2012
                              Pasadena, California

Before: TROTT, KLEINFELD, and McKEOWN, Circuit Judges.

       Autozone, Inc. appeals the order of the district court remanding the case to

state court. The remand order was issued sua sponte after Ellison had dismissed



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
her only remaining class claim, leaving just an individual claim before the court.

We reverse.



      We have jurisdiction to hear this appeal under the Class Action Fairness Act

(“CAFA”). 28 U.S.C. § 1453(c); see also Abrego Abrego v. Dow Chemical Co.,

443 F.3d 676, 678-79 (9th Cir. 2006) (per curiam); Kingvision Pay-Per-View Ltd.

v. Lake Alice Bar, 168 F.3d 347, 351-52 (9th Cir. 1999). We review the district

court’s remand order de novo. United Steel v. Shell Oil Co., 602 F.3d 1087, 1090

(9th Cir. 2010).



      Ellison filed class and individual claims against Autozone in state court, and

Autozone removed the action to federal court under CAFA. All but one of

Ellison’s class claims were severed and transferred to another forum, and Ellison

dismissed her only remaining claim, insofar as it was on behalf of a class,

voluntarily. This left before the district court a single claim on behalf of Ellison as

an individual. The district court sua sponte remanded the case to state court for

lack of jurisdiction.




                                           2
      Where, as here, jurisdiction was proper at the time of removal, subsequent

dismissal or transfer of class claims does not defeat the court’s CAFA jurisdiction

over remaining individual claims. United Steel, 602 F.3d at 1092. The district

court therefore erred in remanding the case for lack of jurisdiction. Had the court

ordered the parties to show cause why this case should not be remanded, it

doubtless would have elicited the authorities which showed that the court was not

deprived of jurisdiction. We therefore vacate the district court’s order and remand

for further proceedings consistent with this opinion. We need not and do not

decide any other issues urged by the parties.



      REVERSED and REMANDED.




                                         3